     Case 3:18-cv-00428-DMS-MDD Document 405 Filed 04/25/19 PageID.5990 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     Ms. L.; et al.,                                     Case No.: 18cv0428 DMS (MDD)
12                           Petitioners-Plaintiffs,
                                                           ORDER FOLLOWING STATUS
13     v.                                                  CONFERENCE
14     U.S Immigration and Customs
       Enforcement (“ICE”); et al.,
15
                         Respondents-Defendants.
16
17
18           A status conference was held on April 25, 2019. Lee Gelernt, Daniel Galindo and
19     Stephen Kang appeared for Plaintiffs, and Scott Stewart and Sarah Fabian appeared for
20     Defendants. After reviewing the parties’ status reports and hearing testimony from
21     Commander Jonathan White, the Court approves the Government’s Plan for identifying
22     possible children of potential members of the expanded class of parents in this case, with
23     the modifications and adjustments set out in Defendants’ April 25, 2019 Status Report and
24     discussed during the April 25, 2019 status conference. As indicated during the conference,
25     the Court orders that the Plan be completed in six months, or by October 25, 2019. This
26     deadline is subject to modification upon a showing of good cause.
27     ///
28     ///

                                                       1
                                                                               18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 405 Filed 04/25/19 PageID.5991 Page 2 of 2


 1           A further status conference shall be held on May 17, 2019, at 1:00 p.m., with a Joint
 2     Status Report to be filed on or before 3:00 p.m. on May 16, 2019. The dial-in number for
 3     any counsel who wish to listen in and members of the news media is as follows.
 4           a.       Dial the toll free number: 877-411-9748;
 5           b.       Enter the Access Code: 6246317 (Participants will be put on hold until the
 6                    Court activates the conference call);
 7           c.       Enter the Participant Security Code 05170428 and Press # (The security code
 8                    will be confirmed);
 9           d.       Once the Security Code is confirmed, participants will be prompted to Press
10                    1 to join the conference or Press 2 to re-enter the Security Code.
11     Members of the general public may attend in person. All persons dialing in to the
12     conference are reminded that Civil Local Rule 83.7(c) prohibits any recording of court
13     proceedings.
14           IT IS SO ORDERED.
15     Dated: April 25, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                                                                   18cv0428 DMS (MDD)
